Citation Nr: 1337001	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an increased disability rating for service-connected status post fracture of right ankle (right ankle disability), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran was a member of the Kansas Army National Guard from 1995 to 2003, to include a period of active duty for training (ACDUTRA) from August 1995 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDINGS OF FACT

1.  Prior to November 29, 2011, the Veteran's right ankle disability was manifested by moderate limitation of motion; marked limitation was not shown.

2.  From November 29, 2011, the Veteran's right ankle disability has been manifested by moderate limitation of motion and functional loss due to pain, weakened movement, excess fatigability, disturbance of locomotion, swelling, and interference with sitting, standing and weight-bearing.


CONCLUSIONS OF LAW

1.  Prior to November 29, 2011, the criteria for a disability rating in excess of 10 percent for a right ankle disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2013).

2.  From November 29, 2011, the criteria for a 20 percent disability rating, but no higher, for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letter dated in September 2008 explaining what information and evidence was needed to substantiate a claim for increased rating for the Veteran's service-connected right ankle disability, including what she needed to provide and what would be obtained by VA.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records, VA treatment records and private medical records.  The Veteran has not identified any outstanding medical evidence.  An appropriate VA examination was conducted in connection with the claim in November 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2011 examination was adequate as it was based on a physical examination of the Veteran and provides the medical information needed to address the rating criteria relevant to the issue on appeal.  There is adequate medical evidence of record to make a determination in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to an Increased Rating

In a July 2002 rating decision, service connection was granted for status post fracture of right ankle with chronic intermittent pain and decreased range of motion with an evaluation of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective August 24, 2000.  The 10 percent rating was continued by the RO in March 2003, January 2005, July 2006 and most recently, in November 2008.

The Veteran maintains that she is entitled to a disability rating in excess of 10 percent because of increased pain resulting in weakness, fatigue, lack of endurance and incoordination of her right ankle.  See April 2010 Form 9.

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

DC 5271, the diagnostic code for limitation of motion of the ankle, provides a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for her right ankle disability requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran genuinely believes that the severity of her disability merits a higher rating.  She is competent to describe the symptoms that she experiences, such as pain, weakness and fatigue, because such descriptions require only personal knowledge as it comes to her through her senses.  See Layno, 6 Vet. App. at 469 (1994).  However, the Veteran is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right ankle disability has been provided by the medical personnel who have examined her and rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board will now consider the medical and lay evidence relevant to the claim.

In a July 2008 statement in support of claim, the Veteran stated: "My condition has worsened, and causes me a great deal of pain."  She explained that as a restaurant manager, she was on her feet 10 hours a day.  She felt pain in her right ankle around the site of the in-service fracture.  In addition, the Veteran reported a "constant throbbing sensation when touched in the same area."  She related that walking is painful and she cannot run.  In September 2008, the Veteran submitted an additional statement explaining she has a limp in her walk and that there is "always a throbbing sensation in [her] joints."  Sometimes her right leg "goes out and [she] can barely continue to walk."

In September 2008, the Veteran visited Dr. P. for examination of her ankle.  She stated that the "pain has been getting progressively worse over time."  In addition, she noted symptoms such as weakness, stiffness, instability, giving way and lack of endurance.  The Veteran related she had flare ups of pain everyday caused by standing for long periods.  She stated she can no longer jog for exercise, cannot wear heels and that she is able to work, but she is in pain all day.
Range of motion (ROM) testing revealed plantar flexion from 0 to 45 degrees, and dorsiflexion from 0 to 10 degrees, both with painful motion.  The examiner noted pain, but did not note fatigue, weakness, lack of endurance or incoordination upon examination.  In regard to objective evidence, the examiner noted painful motion and tenderness, but did not note edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding of movement.  The examiner performed all ROM tests an additional 3 times and on the final test noted the same ROM as initially recorded, although pain began at 0 degrees instead of at 10 degrees for dorsiflexion.  There was no additional loss of motion.  The examiner observed the same additional symptoms as noted upon initial ROM testing.  The examiner stated: "The right ankle dorsiflexion is most limited after repetitive use in that it results in pain and weakness, but not necessarily loss of additional range of motion . . ."  The examiner denied functional limitations on standing and walking, stating: "There does not seem to be any functional limitations on the patient's standing or walking for a short period of time or for short distances."  The examiner considered the effect of the Veteran's right ankle disability on her usual occupation and daily activities stating: "Limited ROM.  Ankle pain after standing for long periods of time."  The examiner concluded that the current residuals of the Veteran's ankle fracture included tenderness, limited ROM and a benign cyst.  No ankylosis of the ankle joints was noted.  
In her November 2009 notice of disagreement filed following the RO's November 2008 decision continuing the 10 percent rating, the Veteran stated:

I believe that my disability warrants the higher evaluation.  My ankle has limited range of motion.  I documented the weakness, lack of endurance and incoordination.  I currently experience a higher pain level from when the decision was made.  Repetitive motion is the cause of my ankle fatigue.

Treatment records from the Kansas VA Medical Center dated from 2009 - 2010 do not show reduced range of motion or symptoms other than pain of the right ankle.

In her April 2010 Form 9, the Veteran summarized her concerns regarding the September 2008 examination conducted by Dr. P.:

I reported to the examiner the limitations that my right ankle causes me.  I do not believe that the examiner did a proper examination when he states that he saw no fatigue, weakness, lack of endurance or incoordination.  My ankle at the end of my day cannot support my body.  The lack of endurance requires me to practically limp home.  My ankle gives out and I have to use handrails for support.  I cannot do any sort of physical activity or wear high heeled shoes.  I believe that my condition warrants a higher evaluation.

In November 2011, the Veteran was afforded a VA examination.  She related she has flare-ups that occur with weather changes or after prolonged standing or walking.  She stated these flare-ups would last from 1-2 days up to a week.  The Veteran reported that her ankle is always painful, but during flare-ups, she can hardly walk.  On examination, right ankle plantar flexion of 0 to 45 degrees was noted.  Objective evidence of painful motion began at 45 degrees.  Right dorsiflexion to zero degrees was noted with objective evidence of painful motion beginning at 0 degrees.  The results were the same after repetitive testing.  The examiner related that the Veteran did not have additional limitation in range of motion of the ankle following repetitive-use testing.  However, the examiner did note functional loss including less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of motion, and interference with sitting, standing and weight-bearing.  The examiner also noted that the Veteran had localized tenderness and pain on palpation of the joints/soft tissue of the right ankle.  Muscle strength was found to be 5/5 for plantar flexion and 3/5 for dorsiflexion.  No laxity, anklyosis, dislocation, fracture or arthritis was noted.  The examiner reported that the Veteran characterized her pain level day to day, as 8/10, and with flare-ups, 10/10.

Given the evidence of record, the Board finds that the preponderance of the evidence is against a schedular rating in excess of 10 percent for the Veteran's service-connected right ankle disability.  As noted above, a 20 percent evaluation is appropriate for marked limitation of ankle motion.  Also noted above, normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71.  The Board acknowledges that the Veteran exhibited 0 degrees of dorsiflexion, which is less than the normal range of motion.  However, the plantar flexion was normal.  Also, dorsiflextion and plantar flexion were shown to be the same for the left ankle.  Based on the objective evidence, the Board finds that the right ankle limitation of motion cannot be considered "marked."  38 C.F.R. § 4.71, Diagnostic Code 5271.

The Board has also considered whether a higher disability rating may be warranted under another Diagnostic Code pertaining to the ankle.  However, as the evidence does not reflect ankylosis of the right ankle or of the subastragalar or tarsal joint, a higher 20 percent rating is not warranted under DC's 5270 or 5272.  Likewise, DC 5273 is not for application, as there is no evidence of malunion of the oscalcis or astragalus.  Similarly, DC 5274 is not for application, as there is no evidence of astragalectomy.  

However, the Board finds that after November 29, 2011, the date of the most recent VA examination, the Veteran is entitled to a higher evaluation under the precepts of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra for functional impairment attributable to pain, weakness and fatigability.  Upon consideration of the objective evidence of record, the Board finds that the overall disability picture presented by the Veteran's right ankle disability was that of marked limitation of motion at the November 29, 2011 examination.  In 2011, the VA examiner noted functional loss during the examination, including, less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  These notations were not made by the examiner in 2008 giving credence to the Veteran's contention that her ankle disability is becoming worse and that pain, weakness and fatigue are having a greater impact on her ankle's functioning and ability to perform normal working movements with normal excursion, strength, speed and endurance.  Id.

As here, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that, in light of the objective evidence of noticeable pain on movement, weakness and fatigability, the weight of the evidence supports the assignment of a 20 percent disability rating, the highest possible under DC 5271, from November 29, 2011.

III.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's right ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to the ankle, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran related to the VA examiner in November 2011 that she used to be a corrections officer and also a restaurant manager, but she had to leave those jobs because of her right ankle pain.  Currently, she is seeking education to prepare her for a more sedentary job.  
This evidence demonstrates the Veteran is able to sustain and follow substantially gainful employment.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record. 



ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected status post fracture of right ankle prior to November 29, 2011 is denied.

Entitlement to a disability rating of 20 percent (but no higher) for service-connected status post fracture of right ankle is granted from November 29, 2011, subject to controlling regulations applicable to the payment of monetary benefits.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


